Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response of 2/28/2022 was received and considered.
Claims 1, 3-4, 6-10, 12-13, 15-19 are pending.

Allowable Subject Matter
Claims 1, 3-4, 6-10, 12-13, 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
In addition to the prior art of record:
DE 102017211267 A1 (FALK RAINER et al.) teaches that it was known to establish a TLS connection for further authenticating a client via credentials.
"Nonce-based authenticated key establishment over OAuth 2.0 IoT proof-of-possession architecture” to Navas et al. teaches utilizing a TLS session to establish an encryption key for use beyond the initial connection (Fig. 4).
US 20150074407 A1 (PALMERI; RON et al.) teaches returning an initial identity token to a client and utilizing an additional session token between a client and a server (¶¶216+).  
However, Applicant’s remarks (2/28/2022, pp. 6-8) are persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
August 24, 2022